Citation Nr: 1125048	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a shell fragment wound (SFW), superior and posterior aspect, right shoulder muscle group IV and V with scar and degenerative joint disease.

2.  Entitlement to a compensable disability rating for a SFW of the right chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's request to increase the disability rating above 30 percent for his SFW, superior and posterior aspect, right shoulder muscle groups IV and V, with scar and degenerative joint disease, and denied the request to increase the disability rating above 0 percent for a SFW of the right chest.  The case has since been transferred to the Chicago, Illinois RO.

The Board also notes that in a February 2008 rating decision, the RO denied the Veteran's claim for service connection for degenerative disc disease of the cervical spine.  The Veteran did not timely disagree with this decision.  Instead, the Veteran's representative submitted an April 2009 statement claiming error in the February 2008 rating decision.  This issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (holding that pursuant to 38 U.S.C.A.               § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  The issue of the Veteran's entitlement to service connection for degenerative disc disease of the cervical spine has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims for an increased rating, and they must be remanded for further evidentiary development.  The Veteran contends that he is entitled to a disability rating greater than 30 percent for his right shoulder disability and to a compensable disability rating for his right chest injury.  The Board notes as an initial matter that the Veteran received a 30 percent disability rating for his shoulder disability in 1961.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Lastly, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the instant case, in October 1944, while serving in the Siegfried Line near Luxembourg, the Veteran sustained several mortar fragment wounds, as follows: 1) a slight lacerating wound involving the skin and subcutaneous tissues over the medial upper aspect of the right scapula; 2) a slight penetrating wound over the right acromion, and; 3) a slight penetrating wound located over the lateral aspect of his right mid-upper arm.  The wounds were excised, debrided, and closed, and the Veteran was restored to active duty on November 9, 1944.  The Veteran was again hospitalized in March 1951 because an abscess had developed in the right shoulder secondary to one of the Veteran's shoulder wounds.  At that time, foreign bodies were found in the soft tissues overlying the right shoulder and in the upper right arm near the humerus shaft.  The abscess was opened by an incision and a drain was inserted.  The foreign bodies were not removed at that time.  In February 1952, the Veteran complained of chronic drainage from his right shoulder, and a foreign body was excised from his shoulder at that time.  Service treatment records additionally indicate that the Veteran is right-handed.

On the basis of these records, a rating decision dated April 1951 granted service connection for residuals of SFWs to the shoulder, scapula upper arm and right muscle groups I and V under Diagnostic Codes 5301 and 5305.  That rating decision granted the Veteran a 10 percent evaluation from May 1948 to March 1951, a 40 percent evaluation from March 5, 1951 to March 25, 1951, a 100 percent evaluation from March 26, 1951 to March 28, 1951, and a 40 percent evaluation from March 29, 1951 onwards.  The same rating decision granted a 0 percent (noncompensable) evaluation to the Veteran's residuals of a SFW to the right chest.

The Veteran was later afforded a VA examination in December 1960, which identified injuries to Muscle Groups I and V.  A January 1961 rating decision reduced the evaluation of the Veteran's right shoulder disability from 40 percent to 20 percent, effective March 28, 1961.  That rating decision characterized the Veteran's injury as a SFW injury to the right shoulder, right muscle group IV.  The decision continued the noncompensable evaluation of the Veteran's right chest injury.

The Veteran appealed this decision to the Board, and in April 1962, the Board rated the Veteran's shoulder injury as 30 percent disabling of "Muscle Groups IV and V," effective as of March 28, 1961, which the rating decision characterized under Diagnostic Code 5304.  The noncompensable evaluation of the Veteran's right chest injury was unchanged.  

Additional development of the medical evidence is therefore necessary to clarify the proper Diagnostic Codes for application in the instant case.  Specifically, an examination is necessary to address whether the Veteran's wounds involve Muscle Groups in addition to Muscle Group IV and to provide a more complete clinical description of the extent of the injury to each such affected Muscle Group.  This information is necessary not only for proper classification of the muscle injury, but also because if more than one Muscle Group is involved, the veteran is potentially entitled to a higher rating under based on a combination of the ratings for the individual muscle groups affecting an unankylosed joint.  See 38 C.F.R. § 4.55 (2010).

While the Veteran received two VA examinations in August 2006 (one examination addressed the shoulder joint and the other addressed shoulder scars), the Board finds a number of deficiencies in these examinations.  Neither examiner evaluated the Veteran's service-connected scar on his right chest, which is also on appeal in the instant case.  VA is obliged to provide the Veteran with an examination of this service-connected right chest disability before the Board may render a decision as to that disability. 

Additionally, with regard to the Veteran's shoulder disability, while the Veteran received an examination of the range of motion in his shoulder joint, the examiner did not conduct an evaluation of the characteristics of muscle disability set forth in 38 C.F.R. § 4.56 (2010).  Also, the Board finds also that the August 2006 examiner's discussion of the DeLuca criteria was inadequate, particularly given the complaints that the Veteran made in May 2009 of pain, fatigability, and "locking up" in his shoulder joint.

In light of the incomplete August 2006 VA examinations of record and the length of time that has elapsed since this examination, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's disabilities is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ must contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to increased ratings for his service-connected disabilities.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  The AOJ should schedule the Veteran for a VA examination(s) to determine the nature and severity of the Veteran's service-connected SFW residuals.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  It is imperative that the Veteran's claims folder and a copy of this Remand be provided to the examiners for review in conjunction with the examination because the nature of the Veteran's initial injuries and treatment is particularly important in the evaluation of SFW residuals.  The examiners' reports must explicitly state that such a review occurred.

On the basis of current medical findings, a review of the Veteran's claims file, and information received from the Veteran at the examination, the examiners should address each of the following in detail and provide a complete explanation of the basis for the conclusions reached:

(A)  With regard to muscle injuries:

1.  To the extent possible, review the record and describe the track of all projectiles and identify all muscle groups of the right shoulder and chest affected either by the wounds in service or by subsequent surgeries treating the wounds.

2.  For each affected muscle group, describe all residuals of the combat injury.  The examiner should address all current manifestation that are shown on examination or indicated by the record to include any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement due to any muscle injury.  The examiner should evaluate, if possible, whether residual dysfunction is of slight, moderate, moderately severe, or severe degree.  


(B)  With regard to skeletal injuries and limitation of motion:

All indicated studies, including X-ray and range of motion studies in degrees, should be performed on the Veteran's right shoulder joint.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

With regard to scars:

The Veteran should be afforded an examination to assess the severity of the service-connected scarring of the Veteran's right shoulder and chest.  All indicated tests and studies should be conducted, and all findings should be described in detail.  

The physician should provide a detailed description of each scar, including but not limited to the following: the size of each scar and scar areas in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; and whether any scar causes limited motion or other limitation of function of an affected bodily part.  If so, the physician should describe in detail the limitation(s), and the extent and severity thereof.  If the scars to not cause limited motion or other limitation of function of an affected bodily part, the physician should specifically so state in the examination report.

Each of the examiners should provide an opinion concerning the impact of the Veteran's service-connected disabilities on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO should readjudicate the issues of entitlement to an increased rating for the Veteran's service-connected SFW disabilities currently on appeal, including consideration of potential entitlement under all applicable disability codes as well as a determination as to whether a separate rating should be assigned for any component of the service-connected disability pursuant to Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  After the issuance of the supplemental statement of the case, the veteran and his attorney should be given a reasonable period of time for reply, and the appeal must then be returned to the Board for appellate review.

The Board reminds the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



